DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Min et al. (KR 20180137211, provided on IDS 06/16/2021, using EPO English machine translation for citations). 
Regarding claims 1 and 11, Min discloses a battery 100 including an electrode assembly 110 and a pouch 120 [0030], the pouch 120 includes a receiving portion 121 for receiving the electrode assembly 110 [0034]. Min further discloses the pouch includes a sealing portion 122 [0035]. See figures 1 and 2 where the sealing portion 122 formed in at least a portion of a circumference of the accommodation portion (receiving portion 121).
Min further discloses the pouch 120 comprises a first resin layer 120a, the metal layer 120b and a second resin layer 120c [0035]. Examiner notes 120a,120b, and 120c combined reads on the claimed reinforcing member. See figure 1, the reinforcing member (120a,120b,102c) is disposed on the sealing portion 122 so that the sealing portion 122 is in close contact with the accommodation portion (receiving portion 121).  Min further discloses an insulation tape 130 [0041], reading on the claimed fixing member fixing the reinforcing member (120a,120b,120c) to the cell case 120, see also figure 1.  (Claims 1 and 11)

    PNG
    media_image1.png
    615
    823
    media_image1.png
    Greyscale

Min et al. figure 1
Regarding claim 2, Min discloses all of the limitations as set forth above in claim 1. Min further discloses a folded sealing portion 122 sealing the pouch exterior ([0014];[0023]). See figure 1 and 2 , the sealing portion 122 is in close contact with the accommodation portion. (Claim 2). 

    PNG
    media_image2.png
    723
    802
    media_image2.png
    Greyscale

Min et al. figure 2
Regarding claim 3, Min discloses all of the limitations as set forth above in claim 1. Min further discloses, see figure 2, the reinforcing member (120a,120b,120c) has a flat bar like shape. (Claim 3)
Regarding claim 4, Min discloses all of the limitations as set forth above in claim 1. Min further discloses, see figure 2, the reinforcing member (120a,120b,120c) comprises a pressing portion in surface contact with the sealing portion 122 and a support portion extending from the pressing portion and having at least a portion in contact with the accommodation portion (receiving portion 121).  (Claim 4)
Regarding claim 5, Min discloses all of the limitations as set forth above in claim 4. Min further discloses, see figure 2, the support portion (vertical portion) and the pressing portion (horizontal portion) are disposed on different planes. (Claim 5)
Regarding claim 6, Min discloses all of the limitations as set forth above in claim 5. Min further discloses, see figure 2, wherein an internal angle between the support portion and the pressing portion is 90°, reading on the claimed 180° or less. (Claim 6)
Regarding claim 12, Min discloses all of the limitations as set forth above in claim 11. Min further discloses,  see figures 1 and 2,  the fixing member (insulating tape 130) is attached to cover the entirety of the reinforcing member (120a,120b,120c). (Claim 12)
Regarding claim 13, Min discloses all of the limitations as set forth above in claim 11. Min further discloses, see figure 1, the fixing member (insulating tape 130) is provided in plural and the plurality of fixing members (insulating tape 130) are  spaced apart from each other.  (Claim 13)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10   are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 2018013721, provided on IDS 06/16/2021, using EPO English machine translation for citations), as applied to claims 1 and 4 above. 
Regarding claim 7, Modified Min discloses all of the limitations as set forth above in claim 4. Modified Min does not disclose wherein a thickness of the support portion is greater than a thickness of the pressing portion. However, the support portion is in close contact with the accommodation portion (receiving portion 121) and  is used to support and further seal the receiving portion. The pressing portion is in contact with the sealing portion 122 and is used to further seal the sealing portion. In an effort to optimize the roles of the support and pressing portions, it would have been obvious to one having ordinary skill in the art to have the thickness of the support portion be greater than a thickness of the pressing portion, in order to  ensure support and sealability for the accommodation and sealing portions. (Claim 7)
Regarding claim 8, Modified Min discloses all of the limitations as set forth above in claim 1. Modified Min does not disclose wherein a cross-section of the reinforcing member in a width direction has an arc shape. However, a change in size is generally recognized as  being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to one having ordinary skill in the art to have in a cross-section the with direction of the reinforcing member (120a,120b,120c) be in an arc shape, in order to ensure sealing of  the sealing portions 122. (Claim 8)
Regarding claim 9,  Min discloses all of the limitations as set forth above in claim 1. Min does not disclose the reinforcing member (120a,120b,120c) has a resistivity of 500 Ω·m or greater. However, examiner notes that resistivity of a material is the property of the material that opposes the flow of charge  or the   flow of electric current. Resistivity is the specific resistance of a material.  A material with high resistivity  has a high resistance and will resist the flow of  electrons. In an effort to optimize  the role of the reinforcing member, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the reinforcing member (120a,120b,120c) has a resistivity of 500 Ω·m or greater, in order ensure the reinforcing member is a  rigid material and a good insulator therefore not allowing the flow of electrons.  (Claim 9) 
Regarding claim 10, Min discloses all of the limitations as set forth above in claim 1.  Min does not disclose that the width of the reinforcing member (120a,120b,120c) is smaller than a thickness of the accommodation portion (receiving portion 121). However, the reinforcing portion 121 accommodates the electrode assembly, and the reinforcing member further seals the sealing portions of the battery. In an effort to optimize the roles of the reinforcing members and the receiving  portion, it would have been obvious to one having ordinary skill in the art to have the width of the reinforcing member (120a,120b,120c) be smaller than a thickness of the accommodation portion (receiving portion 121), on order to further seal the sealing portions 122 of the battery and to further aid in the accommodation and security of the electrode assembly, which is housed in the receiving portion 121. (Claim 10)
Claims 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20180137211, provided on IDS 06/16/2021 , using EPO English machine translation for citations), further in view of  Choi et al. (US 20180331336). 
Regarding claim 14, Min discloses a battery 100 including an electrode assembly 110 and a pouch 120 [0030], the pouch 120 includes a receiving portion 121 for receiving the electrode assembly 110 [0034]. Min further discloses the pouch includes a sealing portion 122 [0035]. See figures 1 and 2 the sealing portion 122 formed in at least a portion of a circumference of the accommodation portion.
Min further discloses the pouch 120 comprises a first resin layer 120a, the metal layer 120b and a second resin layer 120c [0035]. Examiner notes 120a,120b, and 120c combined reads on the claimed reinforcing member. See figure 1, the reinforcing member (120a,120b,102c) is disposed on the sealing portion 122 so that the sealing portion 122 is in close contact with the accommodation portion (receiving portion 121).  Min further discloses an insulation tape 130 [0041], reading on the claimed fixing member fixing the reinforcing member (120a,120b,120c) to the cell case 120, see also figure 1.
Min does not disclose a battery module  comprising the battery  100 and a module case accommodating the at least one battery cell. However, it is well known in the art for a battery cell to be included in a battery module, as shown by Choi. Choi discloses a battery module including  a plurality of pouch-type secondary batteries, each including an electrode assembly, a pouch exterior, a receiving portion configured to receive the electrode assembly , and a folded sealing portion sealing the pouch exterior [0014]. Choi further discloses  side plates, an upper plate, and a  cooling plate, together constitutes a case of the battery module. Therefore, the secondary batteries and its components  may be protected from external impact, foreign substances, or the like, due to the cooling plate, the side plates, and the upper plate. [0129] It would have been obvious to one having ordinary skill in the art to include the battery cell of Min in a battery module, in order to the protect the battery from external impact.  (Claim 14)
Regarding claim 15, Min discloses a battery 100 including an electrode assembly 110 and a pouch 120 [0030]. Min further discloses the pouch includes a sealing portion 122 [0035]. 
Min further discloses the pouch 120 comprises a first resin layer 120a, the metal layer 120b and a second resin layer 120c [0035]. Examiner notes 120a,120b, and 120c combined reads on the claimed reinforcing member. See figure 1, the reinforcing member (120a,120b,102c) is coupled to one surface of the battery cell and is  in surface contact with the sealing portion 122 .   Min further discloses an insulation tape 130 [0041], reading on the claimed fixing member fixing and attaching the reinforcing member (120a,120b,120c) to the cell 100, see also figure 1.
Min does not disclose a battery module  comprising  a battery cell stack in which a plurality of battery cells are stacked. However, it is well known in the art for a battery cell to be included in a battery module compromising a battery cell stack, as shown by Choi. Choi discloses a battery module including  a plurality of pouch-type secondary batteries, each including an electrode assembly, a pouch exterior, a receiving portion configured to receive the electrode assembly , and a folded sealing portion sealing the pouch exterior [0014]. Choi further discloses the plurality of batteries are stacked [0150]. 
 It would have been obvious to one having ordinary skill in the art to include the battery cell 100 of Min  into a battery module comprising a battery stack, wherein the  reinforcing member 120a,120b,120c is coupled to one surface of the battery cell stack (taught by Choi) ,and the fixing member 130 fixes and attaches the reinforcing member to the battery cell stack, wherein the reinforcing member is coupled to at least two  battery cells  or all of the plurality of battery cells (taught by Choi), in order to increase the voltage and energy density of the battery by having a battery module including a plurality  battery cells connected to each other and to further seal and support the plurality  of battery cells. (Claim 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am- 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722